EXHIBIT 10.1

 

AMENDMENT NO. 2
TO
EMPLOYMENT/SEPARATION AGREEMENT

 

This Amendment (“Amendment”) is entered into effective as of April 16, 2010, by
and between Cornell Companies, Inc. (the “Company”) and John R. Nieser
(“Employee”), to amend the Employment/Separation Agreement originally entered
into on March 15, 2005, by and between the Company and Employee (as amended by
Amendment to Employment Separation Agreement dated March 14, 2007, the
“Agreement”).

 

WHEREAS, the Company and Employee previously entered into the Agreement; and

 

WHEREAS, the Board of Directors of the Company has authorized this Amendment to
clarify certain provisions of the Agreement;

 

NOW, THEREFORE, the parties hereto agree to this Amendment as follows:

 

1.                                       Section 1 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“1.                                                    Employment and Term.  The
Company agrees to continue the employment of the Employee and the Employee
agrees to remain in the employ of the Company, in accordance with the terms and
provisions of this Agreement. The Employee’s employment term shall be a rolling
one year term, the current term of which shall expire on March 14, 2011 (the
“Current Term”).  Upon completion of the Current Term, this Agreement shall
renew automatically from year to year, unless and until terminated as provided
in Section 7 of this Agreement (the Current Term and all subsequent automatic
renewals thereof, the “Employment Period”).”

 

2.                                       Section 8(e) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“(e)                                               Termination by Company
without Cause. If the Employee’s employment shall be terminated during the
Employment Period by the Company without Cause pursuant toSection 7(e), in lieu
of the obligations of the Company hereunder, all Employee’s rights and benefits
provided for by this Agreement will terminate as of such date; provided,
however, that Employee will be paid, to the extent he has not already been paid,
Employee’s pro rata Annual Base Salary and pro rata Annual Bonus as

 

--------------------------------------------------------------------------------


 

earned through the date of termination. Employee shall also be entitled to one
time his then-current Annual Base Salary. This payment will be made within one
month of the date of termination and will be subject to all applicable tax
withholdings. Employee will also be entitled to extended health care benefits
(COBRA) at Employee’s expense and to the extent Employee is qualified for such
benefits as provided by law.”

 

3.                                       Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given to them in the
Agreement.

 

4.                                       Except as amended hereby, the Agreement
shall be and remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have signed this Amendment, to be effective as
of the date first set forth above.

 

 

 

Cornell Companies, Inc.

 

 

 

 

 

By:

/s/ James E. Hyman

 

Name: James E. Hyman

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ John R. Nieser

 

John R. Nieser

 

2

--------------------------------------------------------------------------------